The facts in this case are identical with those inFarmers'   Merchants' Insurance Company v. J. J. Cuff (No. 837), ante, 116 P. 435, heretofore decided on this date, except the amount of the policy; the amount of the policy in that case being $1,000, and in this $250.
The judgment of the lower court will be so modified as to reduce the amount of the judgment from $220 to $203.35; in all other respects it is affirmed. Let the costs be divided between the parties hereto.
All the Justices concur. *Page 115